Name: 95/227/EC: European Parliament Decision of 5 April 1995 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the 1993 financial year
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  cooperation policy; NA
 Date Published: 1995-06-24

 Avis juridique important|31995D022795/227/EC: European Parliament Decision of 5 April 1995 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the 1993 financial year Official Journal L 141 , 24/06/1995 P. 0081 - 0083EUROPEAN PARLIAMENT DECISION of 5 April 1995 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the 1993 financial year (95/227/EC) THE EUROPEAN PARLIAMENT,- having regard to the EC Treaty,- having regard to the fourth ACP-EEC Convention (1),- having regard to the balance sheets and revenue and expenditure accounts of the fifth, sixth and seventh European Development Funds for the 1993 financial year (COM(94) 0365),- having regard to the report of the Court of Auditors concerning the 1993 financial year and the replies of the institutions (2),- having regard to the Council recommendation of 20 March 1995 (C4-0103/95),- having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A4-0060/95),1. Gives discharge to the Commission in respect of the financial management of the seventh European Development Fund for the 1993 financial year on the basis of the following amounts:>TABLE>2. Records its observations in the resolution which forms part of this Decision;3. Instructs its President to forward the Decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and European Investment Bank and to have them published in the Official Journal of the European Communities (L series).The Secretary-GeneralEnrico VINCIThe PresidentKlaus HÃ NSCH(1) OJ No L 229, 17. 8. 1991.(2) OJ No C 327, 24. 11. 1994.RESOLUTION containing the observations which form part of the Decisions giving discharge to the Commission in respect of the financial management of the fifth, sixth and seventh European Development Funds for the 1993 financial year THE EUROPEAN PARLIAMENT,- having regard to Articles 137 and 206 of the EC Treaty,- having regard to Articles 70, 73 and 77 of the Financial Regulations applicable respectively to the fifth, sixth and seventh European Development Funds (EDFs), under which the Commission is required to take all appropriate steps to act on the observations appearing in discharge Decisions,- having regard to the forthcoming review of the LomÃ © Convention and the establishment of the eighth European Development Fund,- having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A4-0060/95),General 1. Endorses the basic concept of the EDFs as multilateral development funds, this being the most effective and equitable method for the provisions of long-term structural development aid; notes in this context that the current provisions for the financing of the EDFs do not correspond to this concept, and will not do so until the funds are incorporated within the Community budget;Budgetary implementation 2. Continues to be concerned at the slow implementation rate of the EDFs particularly in the field of traditional, project-based aid programmes jointly managed with ACP countries;3. Calls on the Commission to introduce provisions allowing appropriations under national or regional indicative programmes, which remain unused for defined lengths of time following their transfer to subsequent EDFs, to be re-allocated to non-programmable aid programmes;Administration and management 4. Asks the Commission to review all Financial Regulations applying to the EDFs and, following the budgetization of the EDFs, of the general Community Financial Regulation, to adapt their provisions more closely to the circumstances of the implementation of the EDFs;5. Calls on the Commission to report to the Parliament in its report on the follow-up to the present discharge Decisions on all the changes made to its EDF financial management and accounting systems as a result of the observations of the Court of Auditors in its 1993 annual report (1);6. Calls on the Commission, within the context of a process of management decentralization, to delegate decision-making powers and responsibility for defined aspects of financial management to its delegations in ACP countries; asks the Commission in this connection to review its staffing policy in the delegations, and, in any event, to ensure that they are fully staffed;7. Calls on the Commission, the European Investment Bank and the Court of Auditors to cooperate in carrying out regular and frequent on-the-spot audit checks of operations managed under mandate by the European Investment Bank (EIB);8. Asks the Court of Auditors to give summary details of all on-the-spot audit visits carried out in preparation of its annual report on EDF expenditure as an annex to the relevant chapter in the annual report;9. Acknowledges and welcomes the efforts made by the Commission since 1993 to improve its financial management and accounting systems for the EDF and the progress thus made;10. Recognizes that the Court of Auditors has discovered a certain number of discrepancies in the EDF accounts and notes that the Commission has acknowledged these; expects these errors to be corrected in the 1994 accounts, the legality and regularity of which the Court of Auditors will for the first time be required to certify in its Statement of Assurance;Structural adjustment 11. Stresses the importance of the respect for democratic practice as a precondition for the provision of assistance under the Structural Adjustment Facility, and the crucial importance of the Community taking all possible action to alleviate the serious adverse social consequences caused by structural reforms;12. Finds that counterpart funds created under the sixth EDF are not being used in accordance with the Community's stated priorities for the health and education sectors; asks the Commission, in spite of the notable improvements visible in this context in the seventh EDF, to bring to bear its influence with ACP Governments to ensure that the health and eduction sectors are suitably funded by the counterpart funds;13. Asks the Commission to provide the European Parliament, by 30 September 1995, with a report giving an evaluation of the results achieved so far by the Structural Adjustment Facility, and by the counterpart funds generated by it, including details of the criteria used to carry out that evaluation;14. Asks the Court of Auditors to include in the relevant chapter of its next annual report an evaluation of the results achieved so far by the Structural Adjustment Facility, including details of the criteria used to carry out that evaluation;Stabex 15. Expresses its concern over the continuing impasse between the Commission and the ACP States over the question of Stabex finance; asks the Commission to ensure that the ACP States respect their obligations relating to the mutual obligation frameworks; also asks the Commission thoroughly to review the entire operation of the Stabex system within the context of the new EDFs;EDF finance for UN operations 16. Reaffirms its insistence that EDF funds must only be applied for purposes for which there is a clear legal basis in the LomÃ © Conventions.(1) OJ No C 327, 24. 11. 1994.